DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/553,326 filed on August 10, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 3, 11, 17 and 18 being currently amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 8-19  are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. US PGPUB 2016/0347193 in view of Widmer et al. US PGPUB 2011/0285349.
Regarding claim 1, Caldwell discloses a method for adjusting a relative position between a vehicle-based charging unit of a vehicle and a ground-based charging unit [fig. 4], comprising:
providing a first actuator operably coupled to the vehicle-based charging unit and configured to adjust a first position of the vehicle-based charging unit relative to the ground-based charging unit, a second actuator operably coupled to the vehicle- based charging unit and configured to adjust a second position of the vehicle-based charging unit relative to the ground-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 34-35; the movements of the vehicle-based charging unit “anywhere along an x-y planar area” can be affected by “actuators”], and a controller configured to selectively actuate the first and second actuators [fig. 2B, device 120 has a moving mechanism 204 which allows movement on an x-y axis; pars. 35-36]; 
receiving, by the controller, first performance indicator data indicating a first alignment between the vehicle-based charging unit and the ground-based charging unit, the first performance indicator data indicating a misalignment between the vehicle-based charging unit and the ground-based charging unit [par. 36; based on an optimal characteristic of the “power transfer efficiency, energy transfer rate, energy loss rate” being reached alignment is continued];

automatically controlling, by the controller, the first and second actuator to implement the first position adjustment of the vehicle-based charging unit [pars. 36 & 42; fig. 4, step 412]; and 
receiving, by the controller, second performance indicator data indicating a second alignment between the vehicle-based charging unit and the ground-based charging unit, the second alignment resulting in a desired power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Caldwell does not explicitly disclose a third actuator operably coupled to the ground-based charging unit and configured to adjust a position of the ground-based charging unit relative to the vehicle-based charging unit, calculating a first position adjustment of the ground-based charging unit; and automatically controlling, by the controller, the third actuator to implement the first position adjustment of the ground-based charging unit.
However, Widmer discloses a wireless vehicle charging system with alignment functions [abs.; fig. 1] comprising a third actuator operably coupled to the ground-based charging unit and configured to adjust a position of the ground-based charging unit relative to the vehicle-based charging unit [par. 97, “an antenna alignment system may be configured to mechanically adjust a position of a CB antenna, a BEV antenna, or both in one or more directions to enable for fine alignment of antennas within a BEV wireless charging system”; figs. 3, 9 & 12; both the vehicle-based antenna and the charger base antenna can be mechanically adjusted to provide fine alignment, thus a third actuator (on the charger base antenna)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Caldwell to further include  a third actuator operably coupled to the ground-based charging unit and configured to adjust a position of the ground-based charging unit relative to the vehicle-based charging unit, calculating a first position adjustment of the ground-based charging unit; and automatically controlling, by the controller, the third actuator to implement the first position adjustment of the ground-based charging unit for the purpose of providing fine alignment of the antennas, as taught by Widmer (par. 97).
Regarding claim 2, Caldwell discloses wherein the first position adjustment is an adjustment to a lateral position, a longitudinal position, or both of a lateral and a longitudinal position of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements].
Regarding claim 3, Caldwell discloses wherein an adjustment to the first position is an adjustment of the vehicle-based charging unit in a lateral direction and an adjustment to the second position is an adjustment of the vehicle- based charging unit in a longitudinal direction and the controller is configured to selectively actuate both of the first and second actuators to implement the first position adjustment of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 4, Caldwell discloses determining, by the controller, a second position adjustment of the vehicle-based charging unit and automatically controlling, by the controller, at least one of the first and second actuators to implement the second position adjustment of the vehicle-based charging unit [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed].
Regarding claim 5, Caldwell discloses wherein the second position adjustment is an adjustment to a lateral position, a longitudinal position, or both of a lateral and a longitudinal position of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements].
Regarding claim 8, Caldwell discloses wherein the first performance indicator data includes power transfer efficiency data between the vehicle-based charging unit and the ground-based charging unit and when the vehicle-based charging unit and the ground-based charging unit are misaligned, the power transfer efficiency data is below a power transfer efficiency threshold [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”].
Regarding claim 9, Caldwell discloses wherein the second performance indicator data indicates an increasing power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”; measurements are continually taken and used to plan additional movements as necessary].
Regarding claim 10, Caldwell discloses wherein the vehicle-based charging unit includes a first plurality of coils [par. 24] and the ground-based charging unit includes a second plurality of coils [par. 24] and the second alignment includes alignment of at least one of the first plurality of coils with at least one of the second plurality of coils such that the second performance indicator data indicates an improved power transfer efficiency between the ground-based charging unit and the vehicle-based charging unit [pars. 35-36].
Regarding claim 11, Caldwell discloses a method for adjusting a relative position of a vehicle-based charging unit of a vehicle and a ground-based charging unit [fig. 4], comprising: 
providing a first actuator operably coupled to the ground-based charging unit and configured to adjust a first position of the ground-based charging unit relative to the vehicle-based charging unit and a controller configured to selectively actuate the first actuator [fig. 2A, charger 120 has a moving mechanism 204 which allows movement on an x-y axis; pars. 34-36]; 
receiving, by the controller, first power transfer efficiency data indicating a first alignment between the vehicle-based charging unit and the ground-based charging unit, the first power transfer efficiency data indicating a misalignment between the vehicle- based charging unit and the ground-based charging unit [par. 36; based on an optimal characteristic of the “power transfer efficiency, energy transfer rate, energy loss rate” being reached alignment is continued]; 
determining, by the controller, an alignment error between the vehicle-based charging unit and the ground-based charging unit and calculating a first position 
automatically controlling, by the controller, the first actuator to implement the first position adjustment of the ground-based charging unit [pars. 36 & 42; fig. 4, step 412]; and 
receiving, by the controller, second power transfer efficiency data indicating a second alignment between the vehicle-based charging unit and the ground-based charging unit, the second alignment resulting in a desired power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [pars. 36 & 42; measurements are continually taken and used to plan additional movements].	Caldwell does not explicitly disclose providing an automated driving system configured to control braking, acceleration, and steering of the vehicle in an autonomous mode to adjust the relative position between the vehicle-based charging unit and the ground-based charging unit.
However, Widmer discloses a wireless vehicle charging system with alignment functions [abs.; fig. 1] which provides an automated driving system configured to control braking, acceleration, and steering of the vehicle in an autonomous mode to adjust the relative position between the vehicle-based charging unit and the ground-based charging unit [par. 59, “In some exemplary embodiments the BEV antenna 118 may be aligned with the CB antenna 114 and, therefore, disposed within the near-field region simply by the driver positioning the vehicle correctly relative to the CB antenna 114. In other exemplary embodiments, the driver may be given visual feedback, auditory feedback, or combinations thereof to determine when the vehicle is properly placed for In yet other exemplary embodiments, the vehicle may be positioned by an autopilot system, which may move the vehicle back and forth (e.g., in zig-zag movements) until an alignment error has reached a tolerable value. This may be performed automatically and autonomously by the vehicle without or with only minimal driver intervention provided that the vehicle is equipped with a servo steering wheel, ultrasonic sensors all around and artificial intelligence”; par. 97; “According to one or more exemplary embodiments, a vehicle guidance system may provide coarse alignment for adequately positioning a BEV within a parking space to enable a CB antenna and a BEV antenna to be aligned within a specific error radius. Furthermore, according to one or more other exemplary embodiments, an antenna alignment system may be configured to mechanically adjust a position of a CB antenna, a BEV antenna, or both in one or more directions to enable for fine alignment of antennas within a BEV wireless charging system”; providing initial coarse alignment using an autopilot which parks the vehicle within a tolerance of alignment between the vehicle and charger antennas, later using fine mechanical adjustment of one or both antennae for the final alignment].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Caldwell to further include providing an automated driving system configured to control braking, acceleration, and steering of the vehicle in an autonomous mode to adjust the relative position between the vehicle-based charging unit and the ground-based charging unit for the purpose of assisting a user in accomplishing an initial coarse alignment, as taught by Widmer (pars. 59 & 97).
Regarding claim 12, Caldwell discloses providing a second actuator operably coupled to the ground-based charging unit and configured to adjust a second position of the ground-based charging unit relative to the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; par. 36], 
wherein an adjustment to the first position is an adjustment of the ground-based charging unit in a lateral direction and an adjustment to the second position is an adjustment of the ground- based charging unit in a longitudinal direction and the controller is configured to selectively actuate both of the first and second actuators to implement the first position adjustment of the ground-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 13, Caldwell discloses determining, by the controller, a second position adjustment of the ground-based charging unit and automatically controlling, by the controller, at least one of the first and second actuators to implement the second position adjustment of the ground-based charging unit [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed].
Regarding claim 14, Caldwell discloses wherein when the vehicle-based charging unit and the ground- based charging unit are misaligned, the desired power transfer efficiency data is below a power transfer efficiency threshold [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”].
Regarding claim 15, Caldwell discloses wherein the second power transfer efficiency data indicates an increasing power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”; measurements are continually taken and used to plan additional movements as necessary].
Regarding claim 16, Caldwell discloses wherein the vehicle-based charging unit includes a first plurality of coils [par. 24] and the ground-based charging unit includes a second plurality of coils [par. 24] and the second alignment includes alignment of at least one of the first plurality of coils with at least one of the second plurality of coils such that the second power transfer efficiency data indicates an improved power transfer efficiency between the ground-based charging unit and the vehicle-based charging unit [par. 116; if the movement threshold is not exceeded the process returns to step 704 where additional movements are attempted (second movements) and a threshold is tested for a second time (a second threshold) in step 716/720; pars. 110-115].
Regarding claim 17, Caldwell discloses an automotive vehicle [pars. 3, 6 & 22; car], comprising: 
a vehicle-based charging unit including a receiving unit configured to receive power from a ground-based charging unit, the receiving unit including a multi-coil receiver [fig. 1, car 120 (par. 22) has a charging system 202 (fig. 2b) including a receiving unit 122 with a plurality of coils (par. 24); pars. 35-36 & 40]; 

a second actuator operably coupled to the vehicle-based charging unit and configured to adjust a second position of the vehicle-based charging unit relative to the ground-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 34-35; the movements of the vehicle-based charging unit “anywhere along an x-y planar area” can be affected by “actuators”]; and
a controller configured to selectively actuate the first and second actuators [pars. 35-36, 40 & 42; the moving mechanism], the controller configured to 
receive first performance indicator data indicating a first alignment between the vehicle-based charging unit and the ground-based charging unit, the first performance indicator data indicating a misalignment between the vehicle-based charging unit and the ground-based charging unit  [par. 36; based on an optimal characteristic of the “power transfer efficiency, energy transfer rate, energy loss rate” being reached alignment is continued]; 
determine an alignment error between the vehicle-based charging unit and the ground-based charging unit and calculate a first position adjustment of the vehicle- based charging unit based on the alignment error [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed]; 
automatically control the first and second actuator to implement the first position adjustment of the vehicle-based charging unit [pars. 36 & 42; fig. 4, step 412]; and 

Caldwell does not explicitly disclose an automated driving system configured to control braking, acceleration, and steering of the automotive vehicle in an autonomous mode.
Caldwell does not explicitly disclose the controller is configured to automatically control vehicle braking, acceleration, and steering of the automotive vehicle via the automated driving system to implement the first position adjustment of the vehicle-based charging unit.
However, Widmer discloses a wireless vehicle charging system with alignment functions [abs.; fig. 1] comprising an automated driving system configured to control braking, acceleration, and steering of the automotive vehicle in an autonomous mode and a controller which is configured to automatically control vehicle braking, acceleration, and steering of the automotive vehicle via the automated driving system to implement the first position adjustment of the vehicle-based charging unit [pars. 80-81, CB-CU and BEV-CU; par. 59, “In some exemplary embodiments the BEV antenna 118 may be aligned with the CB antenna 114 and, therefore, disposed within the near-field region simply by the driver positioning the vehicle correctly relative to the CB antenna 114. In other exemplary embodiments, the driver may be given visual feedback, auditory feedback, or combinations thereof to determine when the vehicle is properly In yet other exemplary embodiments, the vehicle may be positioned by an autopilot system, which may move the vehicle back and forth (e.g., in zig-zag movements) until an alignment error has reached a tolerable value. This may be performed automatically and autonomously by the vehicle without or with only minimal driver intervention provided that the vehicle is equipped with a servo steering wheel, ultrasonic sensors all around and artificial intelligence”; par. 97; “According to one or more exemplary embodiments, a vehicle guidance system may provide coarse alignment for adequately positioning a BEV within a parking space to enable a CB antenna and a BEV antenna to be aligned within a specific error radius. Furthermore, according to one or more other exemplary embodiments, an antenna alignment system may be configured to mechanically adjust a position of a CB antenna, a BEV antenna, or both in one or more directions to enable for fine alignment of antennas within a BEV wireless charging system”; providing initial coarse alignment using an autopilot which parks the vehicle within a tolerance of alignment between the vehicle and charger antennas, later using fine mechanical adjustment of one or both antennae for the final alignment].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Caldwell to further include an automated driving system configured to control braking, acceleration, and steering of the automotive vehicle in an autonomous mode and the controller is configured to automatically control vehicle braking, acceleration, and steering of the automotive vehicle via the automated driving system to implement the first position adjustment of the vehicle-based charging 
Regarding claim 18, Caldwell discloses wherein an adjustment to the first position is an adjustment of the vehicle-based charging unit in a lateral direction and an adjustment to the second position is an adjustment of the vehicle- based charging unit in a longitudinal direction and the controller is configured to selectively actuate both of the first and second actuators to implement the first position adjustment of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 19, Caldwell discloses wherein the controller is further configured to determine a second position adjustment of the vehicle-based charging unit and automatically control at least one of the first and second actuators to implement the second position adjustment of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed].

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. US PGPUB 2016/0347193 in view of Widmer et al. US PGPUB 2011/0285349, and further in view of Smith et al. US PGPUB 20120306443.
Regarding claim 6, the combination of Caldwell and Widmer does not explicitly disclose determining, by the controller, if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generating, by the 
However, Smith discloses a vehicle charging system which determines, by the controller, if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generating, by the controller, a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit [pars. 116 & 119; it is determined whether a movement threshold (a number of move attempts) has been exceeded, if so, a fault code is generated indicating unsuccessful alignment].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Caldwell and Widmer to further include determining, by the controller, if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generating, by the controller, a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit for the purpose of keeping track of the number of alignment attempts, as taught by Smith (pars. 16 & 19).
Regarding claim 7, Smith as applied in claim 6 discloses determining, by the controller, if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second movement threshold, generating, by the controller, a second fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit [par. 116; if the movement threshold is not exceeded the process returns to step 704 where 
Regarding claim 20, the combination of Caldwell and Widmer does not explicitly disclose wherein the controller is further configured to determine if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generate a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit, and the controller is further configured to determine if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second movement threshold, generate a second fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit.
However, Smith discloses a vehicle charging system which determines if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generate a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit [pars. 116 & 119; it is determined whether a movement threshold (a number of move attempts) has been exceeded, if so, a fault code is generated indicating unsuccessful alignment], and the controller is further configured to determine if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second movement threshold, generate a second fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit [par. 116; if the movement threshold is not exceeded the process returns to step 704 where additional movements are 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Caldwell and Widmer to further include wherein the controller is further configured to determine if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generate a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit, and the controller is further configured to determine if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second movement threshold, generate a second fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit for the purpose of keeping track of the number of alignment attempts, as taught by Smith (pars. 16 & 19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859